Mr. Justice McAllister delivered the opinion of the Court: Appellee was the owner of the soil on which trees were growing in a nursery. Appellant, as sheriff, and having a fieri fiadas against appellee, levied it upon the growing trees as personal property, dug them up and removed them, for which appellee brought trespass and recovered. Appellant insists that growing trees in a nursery are personal property.Under some circumstances they may be, but when the ownership of the land and the trees is in the same person, they are part of the freehold. Growing trees, fruit and grass are parcel of the land, and descend with it to the heir, and can not be seized as chattels under an execution until severed from the land. Smith v. Price, 39 Ill. 28; Bank of Lansingburg v. Crary, 1 Barbour Sup. Ct. R. 542, and authorities there cited. This rule is so elementary that it is unnecessary to multiply citations. We are of opinion that the rulings of the court below were correct, and that the evidence sustains the verdict. The judgment will, therefore, be affirmed. Judgment affirmed.